Notice of Pre-AIA  or AIA  Status
 	The present application 16/091,468, filed on 10/4/2018 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	This application is a 371 of PCT/GB2017/050955 international filing date 04/05/2017 claims foreign priority application#1605811.7 filed on 4/5/2016.
DETAILED ACTION
Claims 1,4-8,10-12,15,17-19,21-23, are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 2/8/2021
Drawings
The Drawings filed on 10/4/2018 are acceptable for examination purpose.

Priority
Acknowledgment is made of applicant’s claim for foreign application priority 1605811.7 filed on 4/5/2016 under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/091,468, filed on 10/4/2018.



Reasons for Allowance

 	Claims 1,4-8,10-12,15,17-19,21-23 (re-numbered: 1-16) are allowed.
	The following is an examiner’s statement of reasons:

 	In view of applicant’s amendment, remarks (filed on 2/8/2021), the prior art of Yurick et al., US Pub. No. 2008/0270110 in view of Nissan, US Pub. No. 2012/0203776
do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“wherein the user interface comprises a word/topic user interface and a temporal interface; wherein the word/topic interface comprises a list of words/topics and a time of occurrence list which is a list of times at which each word/topic occurs in the string of text, and the temporal interface comprises a schematic representation of the words/topics and at what times each word/topic occurs in the stream of text and which speaker of a plurality of speakers spoke the word/topic, in claim 1,12,23

 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 4-8,       10-11,15,17-19,21-22 being definite, enabled by the specification, and further limiting    to the independent claims are also allowable







	The newly cited prior art of Abbott et al., US Pub. No. 2009/0043581 is directed to searching of spoken audio data, more specifically, step of displaying a textual transcript of the portion of the spoken audio corresponding to the likely match to the search term. This textual transcript can be displayed to a user as a results list or in addition to or as part of a results list as described above. For instance the relevant portion of the spoken audio can be identified, possibly along with an indication of confidence in the match and the textual transcript of the portion of the spoken audio. Typically a user can read the transcript of the portion of the spoken audio and therefore assess the relevance of that part of the spoken audio to their search very quickly, much quicker than having to listen to each audio portion. This reduces the time it can take a user to review the search results and means the user can more easily and quickly assess the relevance of the likely matches to the search term and determine which, if any, audio segments they wish to listen to.(0028-0029)
	The newly cited prior art of Sagen et al., US Pub. No. 2007/0156843 is directed to searchable multimedia stream, more specifically, converting the conventional conference format coded data stream to a multimedia stream in a defined multimedia streaming format including timing information related to respective fragments of the 
















 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158